Citation Nr: 1760977	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  09-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.  

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected bilateral pes planus.  

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to August 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
May 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board, most recently in June 2017, at which time it was remanded for additional development.  As discussed below, the requested development was not substantially complied with and therefore the appeal is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge at a September 2016 Board videoconference hearing and a transcript of this hearing is of record.  

In an October 2017 correspondence the Veteran's attorney requested an additional Board hearing as to the issues on appeal.  The request for an additional hearing on the issues on appeal is denied.  The Veteran has the right to one hearing on appeal.  38 C.F.R. § 20.700 (a).  The Veteran's initial hearing request on the issues addressed here was granted and fulfilled by the Board in September 2016, and there is no further right to a Board hearing on these issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims were most recently before the Board in June 2017 at which time they were remanded in order to obtain addendum opinions.  In response to the June 2017 Board remand the Veteran was provided with an August 2017 addendum opinion in connection with the claims on appeal.

The opinion provider concluded that the Veteran's bilateral knee disability was not etiologically related to his active service because his service treatment records (STRs) did not contain reports of in-service knee pain.  The opinion provider noted there were no post-service knee complaints until 2008.  The opinion provider also concluded that the Veteran's service-connected pes planus did not cause or aggravate his bilateral knee disability.  The opinion provider noted there was no evidence of an abnormal gait during the Veteran's active service, there was no medical literature that supported the contention that pes planus causes or aggravates a knee disability, and the Veteran's physically demanding job as a police officer more likely caused his knee disability. 

The Board finds the August 2017 addendum opinion as to the Veteran's bilateral knee disability to be inadequate.  The opinion provider impermissibly relied on the absence of knee complaints in the Veteran's STRs when concluding that his knee disability was not etiologically related to his active service or his service-connected pes planus.  The Board notes the Veteran provided lay testimony regarding his in-service knee pain and his lay statements need not be corroborated by medical evidence.  See September 2016 Board Hearing Testimony.  Moreover, the Veteran's Social Security Administration (SSA) records indicate he took ibuprofen for his knee pain indicating he would not need to seek professional medical attention to treat this knee pain.  See May 2015 SSA Record.  In addition, the opinion provider indicated there was no medical literature that supported the contention that pes planus causes or aggravates a knee disability but did not indicate that the medical literature precluded the possibility of the Veteran's knee disability being caused or aggravated by his pes planus.  The opinion provider also did not provide an explanation as to why she was able to determine the physical rigors of the Veteran's job as a police officer caused his knee disability but the physical rigors involved in active duty did not.  As such, an addendum opinion must be obtained on remand.  

The opinion provider concluded the Veteran's bilateral ankle disability was not etiologically related to his active service because his STRs did not contain continuous reports of ankle pain and his post-service treatment records did not contain reports of ankle pain until September 2008.  The opinion provider also found that the Veteran's ankle disability was more likely related to the physically demanding job of a police officer.  The opinion provider concluded the Veteran's ankle disability was not caused or aggravated by his service-connected pes planus because he did not report chronic in-service ankle pain and was not noted to have an abnormal gait.

The Board finds the August 2017 addendum opinion as to the Veteran's bilateral ankle disability to be inadequate.  The opinion provider again impermissibly dismissed the Veteran's lay statements regarding in-service ankle pain because they were not corroborated by his STRs.  In addition the opinion provider again also did not provide an explanation as to why she concluded the Veteran's job as a police officer contributed to his ankle disability but his active duty did not.  As such, an addendum opinion must be obtained on remand.  

The opinion provider concluded the Veteran's back disability was not etiologically related to his active service.  The opinion provider noted the Veteran's in-service injury and prolonged standing and walking but found that had these incidents been disabling he would have reported continued back pain rather than just one time.  The opinion provider also noted the Veteran did not report back pain post-service until 2007.  The opinion provider concluded that the Veteran's back disability was not caused or aggravated by his service-connected pes planus because repeated back complaints and abnormal gait were not noted in his STRs and the available medical literature did not support a contention that pes planus caused or aggravated a back disability. 

The Board finds the August 2017 addendum opinion as to the Veteran's back disability to be inadequate.  The opinion provider again impermissibly dismissed the Veteran's lay statements regarding in-service back pain because they were not corroborated by his STRs.  The opinion provider again also did not provide an explanation as to why she concluded the Veteran's job as a police officer contributed to his back disability but the physical rigors of his active duty to include prolonged standing and walking did not.  In addition, the opinion provider indicated there was no medical literature that supported the contention that pes planus can cause or aggravate a back disability but did not indicate that the medical literature precluded this possibility.  As such, an addendum opinion must be obtained on remand.  

Moreover, it appears the Veteran continues to receive VA treatment.  As such, any and all outstanding VA treatment records must be obtained and associated with the Veteran's claims file on remand.  

Additionally, as the Veteran's claim for entitlement to TDIU is inextricably intertwined with his claims for entitlement to service connection for bilateral ankle, bilateral knee, and back disabilities, it must be deferred until further development is completed.    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records. 

2.  After the completion of the above contact the VA opinion provider who provided the August 2017 opinion in connection with his claim for service connection for a bilateral knee disability and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.  

Based on the examination and review of the record, the opinion provider should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral knee disability is etiologically related to his active service?

The opinion provider should consider and discuss as necessary a May 2015 SSA record in which the Veteran reported he self-treated his knee pain with ibuprofen.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral knee disability was caused by his service-connected pes planus?

The opinion provider should consider and discuss as necessary the following:

(i)  The Veteran's statement during a January 2008 VA examination that the pain from his pes planus travels to his knees; 

(ii)  The Veteran's September 2016 Board hearing testimony that the shoe inserts he was prescribed for his pes planus in service caused him to have an abnormal gait; and 

(iii)  The November 2016 private opinion. 

(c)  Is it at least as likely as not that the Veteran's service-connected pes planus aggravated the Veteran's current bilateral knee disability?

The opinion provider is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the August 2017 opinion provider is unavailable, another qualified opinion provider should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  After the completion of step one contact the VA opinion provider who provided the August 2017 opinion in connection with his claim for service connection for a for a bilateral ankle disability and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.  

Based on the examination and review of the record, the opinion provider should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral ankle disability is etiologically related to his active service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral ankle disability was caused by his service-connected pes planus?

The opinion provider should consider and discuss as necessary the following:

(i)  The Veteran's statement during a January 2008 VA examination that the pain from his pes planus travels to his ankles; 

(ii)  The Veteran's September 2016 Board hearing testimony that the shoe inserts he was prescribed for his pes planus in service caused him to have an abnormal gait; and 

(iii)  The November 2016 private opinion.  

(c)  Is it at least as likely as not that the Veteran's service-connected pes planus aggravated the Veteran's current bilateral ankle disability?

The opinion provider is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the August 2017 VA opinion provider is unavailable, another qualified opinion provider should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  After the completion of step one contact the VA opinion provider who provided the August 2017 opinion in connection with his claim for service connection for a back disability and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.  

Based on the examination and review of the record, the opinion provider should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's back disability is etiologically related to his active service?

The opinion provider should consider and discuss as necessary the following:

(i)  The Veteran's January 2009 notice of disagreement stating his back disability was also etiologically related to his active service due to the prolonged standing and walking he performed during the his active service; and

(ii)  The Veteran's September 2016 videoconference Board hearing testimony that he fell during his active service and rolled 30 feet slamming his back against his pack.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's back disability was caused by his service-connected pes planus?

The opinion provider should consider and discuss as necessary the following:

(i)  The Veteran's statement during a January 2008 VA examination that the pain from his pes planus travels to his back; 

(ii)  The Veteran's September 2016 Board hearing testimony that the shoe inserts he was prescribed for his pes planus in service caused him to have an abnormal gait; and 

(iii)  The November 2016 private opinion 

(c)  Is it at least as likely as not that the Veteran's service-connected pes planus aggravated his current back disability?

The opinion provider is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the August 2017 VA opinion provider is unavailable, another qualified opinion provider should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

5.  Then adjudicate the Veteran's service connection claims and claim for entitlement to TDIU.  If the benefits sought remain denied, the Veteran and his attorney must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




